Appellant's seventh bill of exception has again been considered by us and we find no reversible error therein.
We are unable to see how appellant can justly complain in another bill of exceptions that mention was made of his former conviction by the jury during their retirement, when the record shows that he insisted during the trial upon stating such fact to them. The same juror who testified as to such mention, says it occurred after the jury had voted guilty, but before the foreman had written out and signed the verdict.
We have again reviewed appellant's complaint of the overruling of his motion to quash the jury panel. Said motion in part refers to the interchangeable jury law passed in 1917, and in part to the jury wheel law of 1907. We are not led to believe that the attack on either of said statutes is supported in the record before us.
The motion for rehearing will be overruled.
Overruled.